DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/1/2022 has been entered.
The objections over the Claims as presented in the Office Action mailed 1/3/2022 have been withdrawn based on the amendment filed 4/1/2022.
The rejections under 35 U.S.C.112(b) as presented in the Office Action mailed 1/3/2022 have been withdrawn based on the amendments filed 4/1/2022.
The rejections under 35 U.S.C.103 as presented in the Office Action mailed 1/3/2022 have been withdrawn based on the amendments filed 4/1/2022.

Reasons for Allowance
Claims 1, 3, 5-7, and 9-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a light emitting diode (LED) lens array for a backlight device, comprising: a plurality of LED lenses disposed on a plane; a plurality of lens strings connecting the plurality of LED lenses; and a supporting member provided at one of the plurality of lens strings and protruding in a direction where the plurality of LED lenses protrude, each of the plurality of lens strings extends from side surfaces of each of the plurality of LED lenses, and is configured to allow light emitted from each of the plurality of LED lenses to pass therethrough, a width of each of the plurality of lens strings is smaller than a diameter of each of the plurality of LED lenses, and wherein a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member, as specifically called for in the claimed combinations.
The closest prior art, Rhim et al. (KR 10747340) does not disclose each of the plurality of lens strings is configured to allow light emitted from each of the plurality of LED lenses to pass therethrough, and a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Rhim et al. reference in the manner required by the claims.
The closest prior art, Ki (US 2014/0118990) does not disclose the light emitting diode (LED) lens array is for a backlight device, and a supporting member provided at one of the plurality of lens strings and protruding in a direction where the plurality of LED lenses protrude, and a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Ki reference in the manner required by the claims.
While a light emitting diode lens array for a backlight including a plurality of lenses connected by lens strings which are smaller in width than the width of the LED lenses, a supporting member connected to the lens strings is known in the art, and each lens string configured to allow LED light to pass therethrough is known in the art, the combination of a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 14, the prior art of record fails to disclose or fairly suggest a display device comprising: a lower chassis; a printed circuit board that is installed at an upper surface of the lower chassis and provided with a plurality of LEDs; and an LED lens array for a backlight device installed on the printed circuit board to cover the plurality of LEDs, the LED lens array for the backlight device comprises: a plurality of LED lenses to cover the plurality of LEDs; and a plurality of lens strings for connecting the plurality of LED lenses; and a supporting member provided at one of the plurality of lens strings and protruding in a direction where the plurality of LED lenses protrude, each of the plurality of lens strings is extended from side surfaces of each of the plurality of LED lenses, formed so as to enable light emitted from each of the plurality of LED lenses to pass therethrough, and a width of the plurality of lens strings is smaller than a diameter of each of the plurality of LED lenses, and a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member, as specifically called for in the claimed combinations.
The closest prior art, Rhim et al. (KR 10747340) does not disclose each of the plurality of lens strings is formed so as to enable light emitted from each of the plurality of LED lenses to pass therethrough, and a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Rhim et al. reference in the manner required by the claims.
While a display device including a lower chassis, plurality of LEDs disposed on a PCB, and LED lens array disposed over the LEDs including a plurality of lenses connected by lens strings which are smaller in width than the width of the LED lenses, a supporting member connected to the lens strings is known in the art, and each lens string configured to allow LED light to pass therethrough is known in the art, the combination of a lens string provided with the supporting member includes a portion which corresponds to a lower end of the supporting member and which is provided with a reflector reflecting light guided through the lens string toward the supporting member is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875